Adams, J.
The plaintiff claims that the evidence shows that the lumber, at the time of the sale to the garnishees, belonged to the defendant, the Minneapolis Lumber Co. The intervenor, the National Exchange Bank, claims that the evidence shows that the lumber belonged to it. No good purpose would be served by setting out the evidence upon which the respective claims are predicated. In our opinion, it entirely fails to show that the lumber belonged to either.
The garnishees answered, admitting indebtedness for the *244lumber to the defendant. They will be taken to be so indebted, unless it is shown otherwise. After they had answered, they obtained leave to file an amended answer, and the amended answer shows that of the five bills of lumber sold, three of the bills were sold to them for account of W. P. Westfall, as stated in the bills'rendered, and the evidence is that Westfall was the representative of the intervenor bank. ■ The garnishees accepted the lumber under the bills so rendered. In so doing, we think that they became prima facie liable for the lumber to Westfall, or the bank which he represented. At any rate, they were prima facie not liable to the defendant. It is true that the evidence shows that the person who was active in making these sales was an employe of the defendant. This the garnishees knew. But he acted in connection with another person, who was an employe of the bank, and this the garnishees, did not know. Hence, they first answered that they were indebted'to the defendant, but their amended answer, showing for whose account a portion of the lumber was sold to them, must control.
The other two bills rendered did not purport to show on whose' account the lumber was sold, and we see nothing in the garnishee’s answer to indicate that it did not belong to the defendant; the answer shows a liability for that lumber to the defendant, and must prevail in the absence of evidence showing it incorrect, and .we find no such evidence. These bills are dated Feb. 7, 1877; one being for $168.00, and the other for $164.75.
For error in charging the garnishees with lumber sold to them ostensibly on account of W. P. Westfall, as shown by their amended answer, the judgment is
Beversed.
Mr. Justice Day
thinks that there is evidence tending to show that a portion of the lumber bought by the garnishees belonged to the Minneapolis Lumber Co., but he concurs in the result of the opinion on the ground that he does not think *245tlie evidence sufficient to charge the garnishees with the lumber sold to them on account of Westfall.